        Case 2:20-cr-00010-DLC Document 37 Filed 12/08/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

UNITED STATES OF AMERICA,                           CR 20–10–BU–DLC

                     Plaintiff,

vs.                                                        ORDER

 OSCAR NOE CELIO LUNA,

                      Defendant.

      Before the Court is Defendant Oscar Noe Celio Luna’s Unopposed Motion

to Continue Sentencing Hearing. (Doc. 36.) Defendant files this motion to notify

the Court that he objects to attending his upcoming sentencing hearing remotely

and would like to attend in person. (Id.) Having consulted with the United States

Marshals Service, the Court has received word that it will be possible to transport

Defendant and still maintain his December 15, 2020 sentencing date. Accordingly,

      IT IS ORDERED that the Motion (Doc. 36) is GRANTED. The sentencing

hearing previously set for videoconference is VACATED and RESET to allow for

Defendant’s in-person attendance. The hearing shall take place as scheduled on

December 15, 2020 at 9:00 a.m. at the Russell Smith Federal Courthouse, in

Missoula, Montana.
 Case 2:20-cr-00010-DLC Document 37 Filed 12/08/20 Page 2 of 2



DATED this 8th day of December, 2020.
